          Case 3:20-cr-00011-PDW Document 2 Filed 01/16/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA                         INDICTMENT

                      v.                          Case No. ________________________

 STEVEN BARROS PINTO,                             Violations: 18 U.S.C. §§ 1791, 401(3),
 a/k/a YEABOY                                     402, 1503, and 2

                                        COUNT ONE

                  Possession of a Contraband in a Correctional Facility

The Grand Jury Charges:

       In or about October 2019 in the District of North Dakota, STEVEN BARROS

PINTO, a/k/a YEABOY, a federal inmate being held at the Grand Forks County

Correctional Center pursuant to a contract and agreement with the Attorney General,

unlawfully and knowingly possessed a prohibited object, namely, a cellular phone, within

the facility;

       In violation of Title 18, United States Code, Section 1791.
         Case 3:20-cr-00011-PDW Document 2 Filed 01/16/20 Page 2 of 4



                                      COUNT TWO

                            Criminal Contempt of Court

The Grand Jury Further Charges:

       On or about December 26, 2019, in the District of North Dakota, STEVEN

BARROS PINTO, a/k/a YEABOY, did willfully and knowingly disobey and resist a

lawful order of a Court of the United States, that is, the Stipulated Discovery Order and

Protective Order issued on May 28, 2019, in United States of America v. Steven Pinto,

Case No. 3:18-cr-00054, by the Honorable Alice R. Senechal, United States Magistrate

Judge in the District of North Dakota, by unlawfully downloading and copying discovery

materials and attempting to mail them to Rhode Island;

       In violation of Title 18, United States Code, Sections 401(3) and 402.
         Case 3:20-cr-00011-PDW Document 2 Filed 01/16/20 Page 3 of 4



                                    COUNT THREE

                           Criminal Contempt of Court

The Grand Jury Further Charges:

      On or about December 26, 2019, in the District of North Dakota, STEVEN

BARROS PINTO, a/k/a YEABOY, did willfully and knowingly disobey and resist a

lawful order of a Court of the United States, that is, the computer hardware discovery

order issued on January 3, 2019, in United States of America v. Steven Pinto, Case No.

3:18-cr-00054, by the Honorable Alice R. Senechal, United States Magistrate Judge in

the District of North Dakota, by unlawfully downloading and copying discovery

materials and attempting to mail them to Rhode Island;

      In violation of Title 18, United States Code, Sections 401(3) and 402.
         Case 3:20-cr-00011-PDW Document 2 Filed 01/16/20 Page 4 of 4



                                      COUNT FOUR

                                  Obstruction of Justice

The Grand Jury Further Charges:

       From in or about December 2018 through December 2019, in the District of North

Dakota, and elsewhere,

                      STEVEN BARROS PINTO, a/k/a YEABOY,

did corruptly influence, obstruct, and impede, and endeavor to influence, obstruct, and

impede the due administration of justice in United States of America v. Steven Pinto,

et al., Case No. 3:18-cr-00054, in the United States District Court for the District of

North Dakota, by specifically: (1) communicating with third parties using a contraband

cell phone to provide instructions intended to obstruct the investigation and prosecution

of STEVEN BARROS PINTO, a/k/a YEABOY, and other co-conspirators, and

(2) downloading, copying, and mailing discovery materials in violation of Court orders

with the intent to use the materials to obstruct the investigation of STEVEN BARROS

PINTO, a/k/a YEABOY, and other co-conspirators;

       In violation of Title 18, United States Code, Sections 1503 and 2.
                                           A TRUE BILL:

                                           /s/ Foreperson
                                           _________________________________
                                           Foreperson
DREW H. WRIGLEY
United States Attorney

/s/ Nicholas W. Chase
NICHOLAS W. CHASE
First Assistant United States Attorney

CCM:ld
